DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as obvious over Mielke et al. (2013/0068736) in view of Hackert et al. (2015/0165560) and O’Brien et al. (2004/0075717) or Schillinger et al. (2014/0199519) or Marjanovic et al. (2015/0232369).  Mielke discloses a device for producing a contour in a planar substrate and for separating the contour from the substrate, the device comprising a first laser for producing zones of internal damage along a contour line within a glass substrate ([0034]-[0035]), and a second laser for separating the contour from the glass substrate ([0043]).  Mielke further teaches a central control unit for controlling the first and second lasers ([0057]-[0060]). Apparatus claim 1 is further defined by the manner in which the apparatus is to be employed, but does not offer any further structural limitations other than a first and second laser beams. Since the laser apparatus Mielke comprises a first laser beam and a second laser, which provides for zones of internal damage along a contour line and separation of the contour, respectively, it is deemed to satisfy the claimed limitations of claim 1. Mielke teaches the laser arrangement can be utilized for any number of laser beam delivery techniques and in a wide variety of applications including semiconductor wafer scribing ([0055]-[0056]). However, Mielke is silent regarding any specific examples for a laser beam configuration. O’Brien teaches a method for scribing a wafer using a laser with an average laser power of 2-100 Watts ([0028]), a pulse repetition frequency of 30KHz ([0028]), and having an average beam diameter of 5-100 microns ([0028]), which overlaps with the claimed range of 0.5-5 microns, and is operated as a burst pulse laser. Mielke also exemplifies utilizing the laser to produce modifications within the material and subsequent separation of the material (abstract). Schillinger also teaches a method for producing modifications within a material and subsequent separation of the material, the method comprising using a laser with an average laser power of 10-100 Watts, a pulse repetition frequency of 10-1000 KHz, and having an average beam diameter of 0.5-5 microns, and is operated as a burst pulse laser ([0056]). Similarly, Marjanovic teaches a method for producing modifications within a material using a laser with an average laser power of at least 10 Watts ([0091]), a pulse repetition frequency of 200 KHz ([0090]), and having an average beam diameter of 0.1-5 microns ([0040]), and is operated as a burst pulse laser ([0090]).  Accordingly, depending on the application, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a laser recipe, comprising power, repetition frequency, burst pulse, and diameter, such that suggested by O’Brien, Schillinger, or Marjanovic, to produce the desired effects such as forming damage tracks in glass or separation of wafers.
Mielke doesn’t suggest gas nozzle for directing a process gas toward substrate to aid in a material removal step. Hackert teaches a device for producing a contour in a planar substrate and for separating the contour from the substrate, the device comprising a first laser for producing zones of internal damage along a contour line within a glass substrate, and a second laser for separating the contour from the glass substrate ([0005]).  Hackert further teaches a gas nozzle for directing a process gas toward the substrate to assist in a material removal step ([0032]). Hackert teaches the gas provides an additional force to drive the glass material out of the larger glass piece. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a gas nozzle in the apparatus of Mielke so as to assist in the separation of the contour piece in the substrate.
As mentioned, Mielke teaches a first laser for producing zones of internal damage along a contour line within a glass substrate. However, Mielke doesn’t specify an optical assembly associated with the first laser beam. Hackert further teaches the first laser forms a laser beam focal line via an optical assembly positioned in the path of the first laser beam, wherein the optical assembly comprises a first focusing optical element that is an axicon, and a second focusing optical element that is a plano-convex lens and spaced about 300mm from the first optical element, the second optical element is spaced a distance of about 20 mm from the planar substrate ([0056]). Hackert teaches such an assembly provides for a laser beam focal line that extends through the thickness of the glass substrate for creating internal damage zones and cleaner separations ([0057]-[0058]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a similar optical assembly comprising an axicon and plano-convex lens for the first laser of Mielke so as to provide for internal damage zones that extend the thickness of the glass substrate, resulting in cleaning separation, as taught by Hackert.  
Furthermore, Mielke teaches the device comprises a beam guiding optical unit for the first and second lasers for guiding the laser beams over the glass substrate ([0029]-[0030], [0005]).
Regarding claim 3, Mielke teaches the second laser used for the material removal step, causes complete separation of the substrate material over the entire thickness of the substrate thickness along a beam path, which naturally suggests guiding of the second laser beam over the substrate (figure 5, [0043]-[0044], [0059]).
Regarding claim 10, Mielke further teaches the device can process essentially transparent substrates, such as glass ([0051]). Mielke further teaches the laser beam can be focused at varying depths of the substrate ([figure 3, [0037]). Mielke further teaches a computing system for controlling the operation of the lasers with executable instructions, which would be capable of performing the material removal step ([0057]-[0058]).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736), Hackert et al. (2015/0165560) and O’Brien et al. (2004/0075717) or Schillinger et al. (2014/0199519) or Marjanovic et al. (2015/0232369) as applied to claim 1 above, and further in view of Michel et al. (2002/0006765).  Mielke teaches the second laser heats the internal contour portion to facilitate the separation of the internal contour portion ([0044]), fails to specify the type of laser used for the second laser.  Michel teaches CO2 lasers are preferable lasers used to heat glass substrate due to its extremely efficient thermal effects on glass, wherein heat propagates from the laser incident footprint at the surface of the glass in to the body of the substrate in a controlled manner without the need to maintain extremely critical focal parameters ([0046]).  Accordingly, for this reason, it would have been obvious to one of or ordinary skill in the art at the time of the invention to have provided for a CO2 laser as the second laser to provide heating of internal contour portion for separation. Furthermore,
Regarding claim 7, the CO2 laser would be capable of performing thermal treatment of the contour remains, as it provides heating to the glass substrate.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736), Hackert et al. (2015/0165560) and O’Brien et al. (2004/0075717) or Schillinger et al. (2014/0199519) or Marjanovic et al. (2015/0232369) as applied to claim 10 above, and further in view of Hirakata et al. (2009/0104721). Mielke fails to disclose a mounting device for coating the glass substrate.  Hirakata teaches an apparatus comprising a mounting for supporting a substrate ([0055], a cavity provided in between the substrate and a precipitation source ([0057]), wherein the cavity is gas sealed ([0068]), and a laser for vaporizing the precipitation material ([0008], [0062]). Hirakata teaches such an apparatus is a conventional means for depositing desired coatings or films on substrates.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar device in the apparatus of Mielke, so as to provide a coating to the glass substrate of Mielke. In applying the device to the apparatus of Mielke, the laser of Mielke can be employed for vaporizing the precipitation source.
Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736) in view of Gomez et al. (2012/0145331), Hackert et al. (2015/0165560), and Schillinger et al. (2014/0199519) or Bhuyan et al. (2015/0299018), or Shah et al. (2010/0197116).  Mielke teaches a glass substrate cutting device ([0002]) comprising a first laser configured to emit a laser beam through an optical arrangement and toward a planar surface of the glass substrate that faced the emitted laser beams ([0029]-[0031], figure 1). Mielke also teaches the laser beam has wavelength to which the glass substrate is essentially transparent, i.e. visible ([0032]) and the optical arrangement can manipulate the laser beam to have a focal line that falls within the substrate (i.e. “line” in [0055]).  Mielke also teaches a second laser configured to emit a laser beam toward the planar surface of the glass substrate that faces the emitted laser beam ([0029]-[0031], figure 1), wherein the second laser beam has a focused beam diameter ([0049]). Mielke doesn’t specify the intensity of the second laser beam relative to the first laser beam, but does teach the first laser beam can form a focal line, be self-focusing, or for forming filamentation ([0055]) and the second laser beam can form a focal point having a desired beam diameter ([0049]). Gomez teaches laser beams with smaller focused laser beam areas have higher intensity ([0034]).  Accordingly, the second laser beam having a focus point would provide for a higher intensity than the first laser beam, which forms a focal line or is self-focused, as the focus point would have smaller area. Nonetheless, Mielke teaches the laser beam parameters can be selected depending on the desired electric field strength to be generated in the substrate and the physical properties of the material ([0033]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the combination of a higher intensity second laser beam and lower intensity first laser beam, for achieving the desired effect, creating internal damage and heating, as the intensity of the laser beam is a result effective variable, as demonstrated by Mielke. Furthermore, the device of Mielke is capable of controlling the first and second lasers in such a combination. 
As mentioned, Mielke teaches the optical arrangement for the first laser beam can manipulate the laser beam to have a focal line that falls within the substrate. However, Mielke doesn’t offer specifics regarding the optical arrangement.  Hackert teaches a device for producing a contour in a planar substrate and for separating the contour from the substrate, the device comprising a first laser for producing zones of internal damage along a contour line within a glass substrate, and a second laser for separating the contour from the glass substrate ([0005]).  Hackert further teaches the first laser forms a laser beam focal line via an optical assembly positioned in the path of the first laser beam, wherein the optical assembly comprises a first focusing optical element that is an axicon, and a second focusing optical element that is a plano-convex lens and spaced about 300mm from the first optical element, the second optical element is spaced a distance of about 20 mm from the planar substrate ([0056]). Hackert teaches such an assembly provides for a laser beam focal line that extends through the thickness of the glass substrate for creating internal damage zones and cleaner separations ([0057]-[0058]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a similar optical assembly comprising an axicon and plano-convex lens for the first laser of Mielke so as to provide for focal line that extend the thickness of the glass substrate, resulting in cleaning separation, as taught by Hackert.  
Furthermore, Mielke teaches a controller in communication with the first and second laser beams ([0057]-[0060]), wherein instructions for the laser parameters for the first and second lasers are provided.  Mielke teaches the first laser is applied along a path according to a desired product profile ([0058]) and the laser beam causes a modification of the material properties of the substrate ([0059], [0035]), thus suggesting the first laser beam can produce successive zones of internal damage in the substrate to define a contour line, such that an internal contour portion remains attached to the substrate. Mielke also teaches the second laser emits a beam toward the substrate along the contour line at a spacing  from the contour line ([0060]), thereby heating portions of the internal contour portions ([0044], [0028]), resulting in the separation of the internal contour portions from the remainder of the substrate.  Mielke doesn’t specify if the heating causes plastic deformation, thereby resulting in a gap, but does suggest the laser parameters can be selected ([0059]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the controller to be capable of controlling the second laser to cause plastic deformation, as Mielke teaches heating is performed and separation occurs.
Mielke teaches the first laser is a pulsed laser having a pulse duration of about 50ps or less ([0033]), but doesn’t specify a higher pulse duration. Schillinger teaches a glass substrate cutting device comprising a laser for emitting laser beams toward a glass substrate and forming internal damage zones within the glass substrate ([0002], [0008], [0009]). Schillinger teaches forming the modifications using a laser that is operated as a single pulse or burst pulse laser ([0088]) and having a pulse duration of 10-100ps, or greater than 100ps, depending on the substrate material ([0072], [0079]).  Bhuyan also teaches a method for forming modifications within a substrate comprising using a laser having a pulse duration of up to around 100ps, which is considered to comprise of values slightly greater than 100ps, wherein one skilled in would be able to optimize the pulse duration depending on the material, and desired modification ([0036]). Shah similarly teaches forming modifications within a wafer using a laser having a pulse duration of 100ps-500ps (abstract, [0014], [0016]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the laser burst pulse duration, such as to a value of greater than 100ps, depending on the desired modification and the material being worked upon. 
Regarding claims 14, 16-18, Mielke fails to specifics for the laser, such as the frequency or spot diameter of the focal line, as well specifics for the optical arrangement. Schillinger further teaches using a pulsed laser that emits laser beams that can extend into the substrate at an angle relative to the planar surface that is not perpendicular to the planar surface ([0026]), the laser having a repetition frequency between 10kHz and 1000kHz ([0026]) and forming a focal line having an average spot diameter of between 1 µm and 3 µm ([0059]).  Employing such a laser could provide for internal damage zones that are spaced apart such that the ratio of spacing to spot diameter is about 2 ([0011]). Schillinger further teaches the laser system comprising an optical arrangement that includes a circular diaphragm that is non-transparent to the wavelength of the laser beam and a focusing optical element ([0062]). As can be seen from figure 3A, the diaphragm is sized and positioned to absorb a center portion of the laser beams but not a circumferential edge portion of the laser beams and the circumferential edge portion of the laser beams impinge on an edge region of the focusing optical element, which focusses the laser beams into a focal line.  Schillinger further teaches the optical arrangement can comprise of an axicon and a focusing lens spaced a distance from the axicon, wherein the axicon has a cone angle which is positioned perpendicular to and centered on the laser beam, and manipulates the laser beam to impinge annularly on externally situated regions of the focusing lens, which focuses the laser beam into a focal line ([0064]).  Schillinger teaches such an arrangement of laser and optical arrangements provides for a focal line that produces zone of internal damage that allows for the separation of the glass substrate without particle formation, significant melt edges, crack formation at the edge, and material loss ([0008]-[0010]).  Accordingly, for these reasons, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similar provided for a similar laser and optical arrangement for the first laser of Mielke for producing a focal line.
Regarding claim 19, Mielke further teaches a computing system for controlling the operation of the lasers with executable instructions ([0057]-[0058]), which would be capable of producing a stress-relieving line portion at the desired location.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736), Gomez et al. (2012/0145331), Hackert et al. (2015/0165560), and Schillinger et al. (2014/0199519) or Bhuyan et al. (2015/0299018) as applied to claim 13 above, and further in view of Michel et al. (2002/0006765).  Mielke teaches applying an acoustic shockwave to help separate the contour from the substrate ([0046]). However, Mielke doesn’t specify an ultrasonic actuator. Michel teaches a method for separating an internal contour from a substrate comprising inscribing a contour line within the substrate and employing an ultrasonic actuator to separate the internal contour portion from the remainder of the substrate ([0060]).  Michel teaches using the ultrasonic actuator provides for extraction of a locked work piece, such as an internal contour portion, from a substrate. Michel doesn’t specify a frequency for the ultrasonic vibration. Bhuyan also teaches using ultrasonic waves having a frequency of 17kHz or above for separating a substrate along a separation line ([0162]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an ultrasonic actuator (while employing wave frequencies of 17kHz or above) in the apparatus of Mielke and Gomez, as it assists in the extraction of an internal contour portion. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the controller of the Mielke to be in communication with the ultrasonic actuator, as it is with the first and second lasers, so as to provide instructions for the actuator.
Response to Arguments
Applicant’s arguments, filed June 20, 2022, with respect to the rejection(s) of claims 1 and 13 under Mielke, Gomez and O’Brien/Schillinger/Marjanovic  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hackert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741